 


 HCON 43 ENR: Providing for a conditional adjournment of the House of Representatives and a conditional recess or adjournment of the Senate.
U.S. House of Representatives
2011-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 43 
 
 
April 14, 2011 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a conditional adjournment of the House of Representatives and a conditional recess or adjournment of the Senate. 
 
 
That when the House adjourns on the legislative day of Friday, April 15, 2011, or Saturday, April 16, 2011, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday, May 2, 2011, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the Senate recesses or adjourns on any day from Thursday, April 14, 2011, through Friday, April 29, 2011, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until noon on Monday, May 2, 2011, or such other time on that day as may be specified in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first. 2.The Speaker of the House and the Majority Leader of the Senate, or their respective designees, acting jointly after consultation with the Minority Leader of the House and the Minority Leader of the Senate, shall notify the Members of the House and the Senate, respectively, to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
